On January 15, 1997, it was the sentence and judgment of the Court as follows: 1. That the defendant, Robert Paul Cantrell, is guilty of the crimes of Sexual Assault, a Felony, in violation of Section 45-5-502, M.C.A.; Unlawful Transactions With Children, a Misdemeanor, in violation of Section 45-5-623(l)(c)M.C.A.; and Unlawful Possession of Intoxicating Substance, a Misdemeanor, in violation of Section 45-5-624, M.C.A.; The defendant is committed to the Department of Corrections and Human Services for appropriate placement into a community-based program, facility, or state correctional institution for a period of twenty (20) years on the Sexual Assault charge, with 10 of those years suspended subject to the conditions set forth in the January 15, 1997 judgment; serve a period of six (6) months in the Ravalli County Jail on Unlawful Transactions charge; and shall be fined the amount of $50.00 for the Unlawful Possession charge; all to run concurrently with each other. The Court directs that the defendant, if placed in the Montana State Prison, not be considered for parole until he has completed chemical dependency treatment and Phases I and II of the Montana Sex Offender Treatment Program offered at the prison. The defendant shall receive credit for 256 days for jail time served prior to sentencing. It is further ordered that any bond previously posted is exonerated.
On May 8, 1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *41Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 13th day of June, 1997.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Alternate Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Robert Cantrell for representing himself in this matter.